DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The amendments filed 02/15/2022 have been entered. Claims 1-16 were canceled, and claims 17-28 were added.
Response to Arguments
Applicant’s arguments, particularly pg. 10, ¶¶ 2, 3, with respect to the rejection of former claim 2 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and in light of the newly presented claims; new grounds of rejection are made in view of Reitzig (EP 2,564,949 A2; previously cited but not relied upon), Zhou et al. (US 8,402,807 B2; previously relied upon) and Ohuchi (US 7,159,291 B2; newly cited). Claims 17-28 stand rejected. See the current rejections below.
Drawings
The drawings are objected to because, in figs. 5, 7, arrows for both items 13 and 16 are pointing to the drive piston 16. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “threaded engagement between a first threaded portion on said translating member [19] and mating threads positioned on said drive cylinder [13]” (see claims 23-28) must be shown or the feature canceled from the claims.  No new matter should be entered. NOTE: the translating member is the feature shown only in dashed lines in figs. 4, 5, and its threads mate with threads of a structure which is unnamed in the specification and unlabeled in the drawings; the drive piston 16 and the translating member 19 only abut each other.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 19 is objected to because the recitation “said first said first end” should read “said first end”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but nonetheless invokes 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder (first prong of the three-prong test) that is coupled with functional language (second prong) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (third prong).
Such claim limitations are:
“biasing component” (clm. 17, ln. 30)
“translating member” (clm. 17, ln. 38)
The terms “component” and “member” are generic placeholders (nonce term) and are coupled to the functional language “biasing” and “translating”, respectively, and the terms “component” and “member” are not preceded by structural modifiers; therefore, the limitations pass the three-prong test and should be interpreted under 35 U.S.C. 112(f).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 17-28 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(a) for being dependent on a rejected base claim.
Regarding claim 17: the claim recites “causing said second cylinder to translate” in line 27, “biasing said second cylinder to translate” in line 31, and “translation of said second cylinder” in line 33. However, the specification does not support an embodiment wherein the second cylinder is configured to translate. Rather, the specification states that it is the second piston that translates (pg. 15, lns. 3, 4).
Regarding claims 23-28: the claims recite “said engagement of said drive cylinder to said handle includes a threaded engagement between a first threaded portion on said translating member and mating threads positioned on said drive cylinder.” However, the specification does not describe and the drawings do not show an embodiment wherein there are threads positioned on the drive cylinder 13 for removable engagement with translating member 19. The only threads on drive cylinder 13 mate with internal threads on coupling 12 (see figs. 4, 5). Therefore, the claimed subject matter introduces new matter into the disclosure.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 17-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
Regarding claim 17: it is unclear if the “second piston” in line 14 is intended to be the same as or additional to the second piston of line 9.
Further, and as previously set forth in the Non-Final Office Action, the claim limitation of “translating member” (ln. 38) invokes 35 U.S.C. 112(f). However, the written description is devoid of any corresponding structure and, thus, fails to clearly link structure, material, or acts to the function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Regarding claim 21: the claim recites “a second pivoting engagement”. However, a first pivoting engagement has not been previously recited in any of the claims from which claim 21 depends. Therefore, it is unclear if a first pivoting engagement is intended to be required in the claims. Currently, the claims are being interpreted as having only one pivoting engagement.
________________________________________
Examiner notes that no art has been applied to claims 23-28; applicant is required to clarify the claims in compliance with 35 U.S.C. 112 and in accordance with the specification and drawings in order to facilitate a clear understanding of the claimed invention and the protection being sought.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Reitzig (EP 2,564,949 A2), in view of Zhou et al. (US 8,402,807 B2) and Ohuchi (US 7,159,291 B2).
Regarding claim 17: Reitzig (EP 2,564,949 A2) discloses a blind riveting apparatus, comprising:
a drive cylinder (3, 6, fig. 2) having a first end (right end) opposite a second end and having a drive cylinder axis;
a drive piston (17) translatable within said drive cylinder (¶¶ [0042], [0043]);
a second cylinder (2, 4, 8, fig. 2) having a first end (right end) and having a second end opposite said first end, and having a second cylinder axis running there-between (see fig. 2);
said drive cylinder in a connection to said second cylinder (compare figs. 2, 3);
a second piston (9) translatable within said second cylinder between a first position and a second position, along said second cylinder axis (see fig. 2);
said second end of said second cylinder having an aperture (aperture of receiving device 4, fig. 2) for positioning a blind rivet therein (¶ [0030]);
a jaw (7) engaged with said second piston (9) located within said second cylinder (2), said jaw for positioning a mandrel of said blind rivet therein (see fig. 2; also see the last two lines of ¶ [0002], and the third line of ¶ [0033]);
a fluid passage (¶ [0038], elements 12, 14, 15 are different portions of a single passage, see fig. 2) communicating between said drive cylinder (3, 6, fig. 2) to said second cylinder (see fig. 2 and ¶¶ [0038], [0039]);
translation of said drive piston (17) in a first direction (to the left as viewed in fig. 3) allows a fluid through said fluid passage in a first fluid direction and into said second cylinder (see fig. 2 and ¶¶ [0042], [0043]);
said fluid entering said second cylinder (2) from said fluid passage (12, 14, 15) causing said second piston (9) to translate from said first position (see fig. 2) to said second position in a second direction (to the right as viewed in fig. 2), toward said first end (right end) of said second cylinder;
a biasing component (11), said biasing component biasing said second piston (9) to translate from said second position thereof to said first position thereof (from right to left to obtain the position in fig. 2);
translation of said second piston (9) from said second position to said first position (from right to left) forcing said fluid through said fluid passage (12, 14, 15) in a second fluid direction and into said drive cylinder (3, 6);
said first end (right end) of said drive cylinder (3, 6) positionable to an engagement with a handle (see fig. 11) having a powered translating member (1300, 1800, fig. 13; ¶ [0071]) therein; and
whereby, with said drive cylinder (3, 6, fig. 2) in said engagement with said handle (see fig. 11), a translation of said translating member (1300, 1800, fig. 13) therein moves said drive piston (17) in said drive cylinder (3, 6) in said first direction (¶ [0075], the pistons “provide a sufficient amount of hydraulic fluid” to the riveting tool 1, fig. 2; the providing of the hydraulic fluid to the riveting tool causes translation of the drive piston in the first direction).
Reitzig is silent regarding said fluid passage running within a flexible conduit having a first end thereof engaged with said drive cylinder and having a second end thereof engaged with said second cylinder.
However, Zhou teaches a blind riveting apparatus (fig. 1) comprising a flexible conduit (30, col. 2 line 4) serving as a passage between the drive cylinder (10) and the header (40). Zhou further teaches that prior art devices are not conveniently manipulated (col. 1, lns. 23-26) and that the flexible conduit makes the device convenient to use (see col. 2, lns. 4 and 30-34).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Reitzig with a flexible conduit between portion 12 of Reitzig’s fluid passage, thereby improving functionality and convenience of use, as taught by Zhou. The modification results in the flexible conduit having a first end thereof engaged with said drive cylinder and having a second end thereof engaged with said second cylinder.
Reitzig is silent regarding the translation of said drive piston in the first direction being toward said second end of said drive cylinder.
However, the specification states that “[o]f course other devices may…use a two piston system with onboard hydraulics, with different translation directions of pistons and such is anticipated within the scope of this invention” (pg. 13, lns. 4-7). Translation of the drive piston toward the second end of the drive cylinder does not produce any new or unexpected results as opposed to a configuration wherein translation of the drive piston is toward the first end. 
Therefore, the skilled artisan would obtain the claimed direction of translation of the drive piston through routine engineering and experimentation and, thus, it cannot be the basis for patentability of the blind riveting apparatus.
Reitzig is also silent regarding the translation of the drive piston forcing the fluid through said fluid passage in the first direction and into said second cylinder.
However, Ohuchi teaches a blind riveting apparatus comprising a drive cylinder (3, fig. 1) and drive piston (2, 7), and a second cylinder (8) and second piston (20); and translation of said drive piston in a first direction forcing fluid through a fluid passage (18) and into said second cylinder (8). Ohuchi is thus a known piston/cylinder configuration used for the same purpose of actuating a blind riveting apparatus.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the drive cylinder and drive piston of Reitzig with that of Ohuchi, since the substitution would result in the predictable use of a known means for actuating a second piston of a blind riveting apparatus (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 18, which depends on claim 17: Reitzig discloses said first direction (to the left as viewed in fig. 3) of translation of said drive piston (17) runs opposite to said second direction (to the right as viewed in fig. 2) of said second piston (9).
Regarding claim 19, which depends on claim 17: the modification of Reitzig in view of Zhou in claim 17 teaches said connection of said first end of said flexible conduit (30, fig. 1 of Zhou) to said drive cylinder (3, 6, fig. 2 of Reitzig) is a first pivoting engagement (rotating union 14 of Reitzig) therebetween.
Regarding claim 20, which depends on claim 17: Reitzig discloses said engagement between said first end (right end) of said drive cylinder (3, 6, fig. 2) and said handle (fig. 11) is a second pivoting engagement therebetween (engagement between 6 and 800, figs. 11-13).
Regarding claim 21, which depends on claim 18: Reitzig discloses said engagement between said first end (right end) of said drive cylinder (3, 6, fig. 2) and said handle (fig. 11) is a second pivoting engagement therebetween (engagement between 6 and 800, figs. 11-13).
Regarding claim 22, which depends on claim 19: Reitzig discloses said engagement between said first end (right end) of said drive cylinder (3, 6, fig. 2) and said handle (fig. 11) is a second pivoting engagement therebetween (engagement between 6 and 800, figs. 11-13).
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JARED O BROWN/Examiner, Art Unit 3725   

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725